Per Curiam.
This matter is before the Court on Certiorari granted to a judgment of the Superior Court of the City and County of Denver upholding a conviction of the defendant McCutcheon as a result of charges that he violated an ordinance of the City and County of Denver.
The City and County of Denver, respondent herein, admitted at oral argument that the evidence at the trial was insufficient to support a conviction. We agree.
We therefore reverse and remand the case to the Superior Court with directions to remand the same to the County Court for the City and County of Denver with directions to dismiss the complaint.